Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) Claim 15 has been rewritten as follows:
                 --15. A razor comprising:
                a handle having an internal space;
                a razor cartridge; and 
                a head unit,
                wherein the head unit comprises:
                a cartridge-engaging segment configured to be coupled to the razor    
           cartridge; and 
                a handle-engaging segment to be inserted into the internal space of the 
           handle, and
                wherein the handle-engaging segment comprises:
                at least one first locking projection configured to be in contact with at least a 
           portion of an inner circumferential surface of the internal space; and 
                at least one second locking projection disposed between the razor 
           cartridge and the at least one first locking projection and configured to be in 
           contact with the inner circumferential surface of the internal space, and      
                wherein each of the at least one first locking projection and the at least one 
           second locking projection has an inclined surface configured to decrease in 
           height along an insertion direction of the handle-engaging segment.--
           (2) Claim 17 has been rewritten as follows:
                 --17. The razor of claim 16, wherein the at least one third locking projection 
           has an inclined surface configured to decrease in height along the insertion    
           direction of the handle-engaging segment.--
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Norman Lee on May 12, 2022.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724